IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                       AT NASHVILLE

                  GARY ALDRIDGE v. STATE OF TENNESSEE

                      Appeal from the Circuit Court for Wayne County
                                         No. 14183


                   No. M2007-01268-CCA-R3-HC - Filed December 3, 2007


The Appellant, Gary Aldridge, appeals the trial court's dismissal of his petition for habeas corpus
relief. The Appellant fails to assert a cognizable claim for which habeas corpus relief may be
granted. Accordingly, the judgment of the trial court is affirmed.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

JERRY L. SMITH, J., delivered the opinion of the court, in which, DAVID H. WELLES, and
ROBERT W. WEDEMEYER, JJ. joined.

Gary Aldridge, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Elizabeth B. Marney, Assistant Attorney
General, for the appellee, State of Tennessee.

                                  MEMORANDUM OPINION

         In 1997, the Appellant was convicted of one count of aggravated kidnapping, two counts of
aggravated rape, one count of rape, and two counts of assault. The Appellant was sentenced to sixty
years in prison. See State v. Gary Eugene Aldridge, No. 01C01-9802-CC-00075, 1999 WL 632299
(Tenn. Crim. App., Aug. 19, 1999). On March 7, 2007, the Appellant filed a petition for habeas
corpus relief alleging that the criminal indictment entered against him was defective and that, as a
result, he is being unlawfully restrained. The trial court dismissed the petition without a hearing.
The Appellant appealed, and the State has filed a motion to affirm pursuant to Rule 20, Rules of the
Court of Criminal Appeals.

        Although the Appellant presented a claim below regarding the legality of the indictment, his
brief on appeal only challenges the trial court’s summary dismissal without appointing counsel.
Although there is no federal or state constitutional right to the appointment of counsel in habeas
corpus proceedings, a trial court has the statutory duty to appoint counsel, “if necessary.” See John
C. Tomlinson v. State, No. M2001-02152-CCA-R3-CO, 2002 WL 1400051 (Tenn. Crim. App. at
Nashville, June 28, 2002) (citing Coleman v. Thompson, 501 U.S. 722, 755 (1991) and Tenn. Code
Ann. § 40-14-204)). Appointment of counsel is not necessary merely because a petition is filed,
rather appointment of counsel is necessary where the petition alleges facts that would justify relief
and the petitioner is deemed indigent. Id. (citing Tenn. Sup. Ct. R. 13, § 1(d)(4)). In the instant
case, the trial court concluded that the Appellant was not entitled to habeas corpus relief on the claim
presented. Although the Appellant does not challenge the trial court's specific ruling, for the reasons
stated below, we find that the Appellant is not entitled to relief on his sole claim that appointment
of counsel was necessary in this case.

         Article I, Section 15 of the Tennessee Constitution guarantees the right to seek habeas corpus
relief, and Tennessee Code Annotated Sections 29-21-101 et seq. codify the applicable procedures
for seeking such a writ. However, the grounds upon which our law provides relief are very narrow.
 McLaney v. Bell, 59 S.W.3d 90, 92 (Tenn. 2001). Habeas corpus relief is available in this state only
when it appears on the face of the judgment or the record of the proceedings that the trial court was
without jurisdiction to convict or sentence the defendant or that the sentence of imprisonment has
otherwise expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). In other words, habeas
corpus relief may only be sought when the judgment is void, not merely voidable. Taylor v. State,
995 S.W.2d 78, 83(Tenn. 1999). "[W]here the allegations in a petition for writ of habeas corpus do
not demonstrate that the judgment is void, a trial court may correctly dismiss the petition without
a hearing." McLaney, 59 S.W.3d at 93. A petitioner cannot collaterally attack a facially valid
conviction in a habeas corpus proceeding. Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992); State ex
rel. Holbrook v. Bomar, 364 S.W.2d 887, 888 (Tenn. 1963). Unlike a post-conviction petition, the
purpose of a habeas corpus petition is to contest a void, not merely voidable, judgment. State ex rel.
Newsome v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1968).

        Although in most instances a challenge to the sufficiency of an indictment is not a proper
claim to raise in a habeas corpus proceeding, see Haggard v. State, 475 S.W.2d 186, 187-88 (Tenn.
Crim. App.1971), “the validity of an indictment and the efficacy of the resulting conviction may be
addressed in a petition for habeas corpus when the indictment is so defective as to deprive the court
of jurisdiction.” Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn.1998). An indictment meets
constitutional requirements if it provides sufficient information: (1) to enable the accused to know
the accusation to which an answer is required, (2) to furnish the court an adequate basis for the entry
of a proper judgment; and (3) to protect the accused from double jeopardy. State v. Hill, 954 S.W.2d
725, 727 (Tenn. 1997). In addition, an indictment must state the facts of the offense in ordinary and
concise language “in such a manner as to enable a person of common understanding to know what
is intended.” See Tenn. Code Ann. § 40-13-202.

        The trial court determined that indictment is "facially regular, showing no defect, much less
a jurisdictional one." Having reviewed the indictment contained in the record on appeal, we cannot
conclude that the trial court erred in its assessment. The Appellant, therefore, is not entitled to relief
on his claim that the trial court erred in summarily dismissing the petition without appointing
counsel. Accordingly, the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                        ____________________________________
                                        JERRY L. SMITH, JUDGE



                                                    2